Per Curiam.
Upon the facts in this case it was error to hold as a matter of law that defendant was not negligent. The issue was one of fact for the jury. By their verdict in favor of plaintiff the jury necessarily found that defendant reasonably could have *597foreseen that a person cleaning the outside of the windows in the manner described by plaintiff would be given a sense of security by the presence of the balcony, and that its use, as testified to by plaintiff, should have been anticipated. The evidence was sufficient to justify such a finding. The verdict, therefore, should not have been disturbed.
The judgment should be reversed, with costs, and the verdict reinstated.
Present ■ — ■ Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.
Judgment unanimously reversed, with costs, and the verdict reinstated.